NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                               File Name: 19a0269n.06

                                              Case No. 18-1203

                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT
                                                                                             FILED
                                                                                      May 24, 2019
H.D.V.- GREEKTOWN, LLC; 415 EAST                           )                      DEBORAH S. HUNT, Clerk
CONGRESS,    LLC;    K      AND      P,                    )
INCORPORATED, dba Deja vu, dba Zoo Bar,                    )
                                                           )        ON APPEAL FROM THE UNITED
        Plaintiffs-Appellants,                             )        STATES DISTRICT COURT FOR
                                                           )        THE EASTERN DISTRICT OF
v.                                                         )        MICHIGAN
                                                           )
CITY OF DETROIT, MICHIGAN,                                 )
                                                           )
        Defendant-Appellee.                                )
                                                           )


BEFORE: STRANCH and DONALD, Circuit Judges.*

        PER CURIAM. This appeal arises from a 42 U.S.C. § 1983 First Amendment case

brought against the City of Detroit (“City”) by business owners in the adult entertainment industry,

H.D.V.- Greektown, LLC; 415 East Congress, LLC; and K and P, Inc. (“Appellants”). After years

of litigation, the parties reached a settlement wherein the district court entered a consent decree

awarding Appellants $2.95 million in damages. As the prevailing parties under 42 U.S.C. § 1988,

Appellants sought over $1.5 million in attorneys’ fees and costs. The district court reduced

Appellants requested attorneys’ fees and costs by 60% across the board, and declined to grant a




*
 The Honorable Damon J. Keith, who participated in oral argument as a member of the original panel, died on April
28, 2019. This order is entered by the quorum of the panel. 28 U.S.C. § 46(d).
Case No. 18-1203, H.D.V.-Greektown, L.L.C. v. City of Detroit


fee enhancement. Appellants then appealed. See H.D.V. - Greektown, LLC v. City of Detroit,

660 F. App’x 375 (6th Cir. 2016). In that appeal, this court affirmed in part, reversed in part, and

remanded the case for recalculation of attorneys’ fees and costs.

       On remand, Appellants filed a second supplemental motion for attorneys’ fees and costs

specifically requesting a 1000% fee enhancement due to the City’s bankruptcy action, which they

argued constituted an “exceptional circumstance” pursuant to Perdue v. Kenny A. ex rel. Winn,

559 U.S. 542, 554 (2010). The district court declined to grant the fee enhancement. Appellants

now timely appeal that decision. For the reasons discussed below, the district court’s denial of the

fee enhancement is AFFIRMED.

                                       I. BACKGROUND

       The facts and lengthy background of this litigation have been described in prior opinions

of this court. See H.D.V. - Greektown, LLC v. City of Detroit, 660 F. App’x 375, 378–83 (6th Cir.

2016) (“Greektown II”); H.D.V. - Greektown, LLC v. City of Detroit, 568 F.3d 609, 613–16 (6th

Cir. 2009) (“Greektown I”). The relevant facts for the purpose of this appeal are as follows.

       Appellants brought this First Amendment case against the City for allegedly thwarting the

operation of their businesses through various city regulations beginning in 2003. In March 2011,

after a series of partial summary judgment motions challenging these regulations, the parties

reached a settlement. See Greektown II, 660 F. App’x at 379–80. On August 23, 2011, the district

court entered a consent decree on behalf of the parties awarding Appellants $2.95 million in

damages. Pursuant to the consent decree, the district court would calculate Appellants’ attorneys’

fees and costs under 42 U.S.C. § 1988. For purposes of determining such fees and costs, the parties

stipulated that Appellants were the prevailing party.




                                               -2-
Case No. 18-1203, H.D.V.-Greektown, L.L.C. v. City of Detroit


       On October 4, 2011, Appellants filed their first motion for attorneys’ fees and costs

requesting over $1.5 million. That total included attorneys’ fees and costs for a 2003 action related

to this case, attorneys’ fees and costs for the pending litigation, and a 10% fee enhancement on the

grounds that (i) the Appellants’ fees were lower than comparable counsel’s fees and (ii) the City

had allegedly acted in direct contravention of a stipulated order. On May 23, 2013, the magistrate

judge recommended awarding no fees related to the 2003 action, reducing the attorneys’ fees and

costs for the pending litigation by 60%, denying the fee enhancement request, and limiting the fees

recoverable for litigating the attorneys’ fees motion to 3% of the overall award.

       On August 23, 2013, due to the City filing for bankruptcy, the motion for attorneys’ fees

and the magistrate’s recommendation were automatically stayed pending completion of the

bankruptcy action. On November 12, 2014, the City’s bankruptcy confirmation plan was issued,

which effectively ended the City’s bankruptcy action. The confirmation plan provided that Class

14 claimholders—comprised of those with other unsecured claims, including section 1983

claims—would have an estimated percentage recovery of 10–13%. The district court lifted the

bankruptcy stay, and on March 31, 2015, it adopted the magistrate judge’s recommendation in full,

granting in part and denying in part the attorneys’ fee motion, and overruling Appellants’

objections. Appellants timely appealed.

       In Greektown II, a prior panel of this court affirmed in part, reversed in part, and remanded

to the district court, concluding “that the district court abused its discretion reducing the award for

attorneys’ fees and costs by 60%” without an adequate explanation. 660 Fed. Appx. at 384–85.

Additionally, the panel affirmed denying the fee enhancement and vacated the 3% cap on the fee-

petition-related expenses in light of new Sixth Circuit case law—The Ne. Ohio Coal. for the

Homeless v. Husted, 831 F.3d 686 (6th Cir. 2016). Id. at 387.



                                                 -3-
Case No. 18-1203, H.D.V.-Greektown, L.L.C. v. City of Detroit


           On remand, Appellants filed a second supplemental motion requesting additional

attorneys’ fees and costs related to their appeal. Appellants also requested a 1000% enhancement

to their fees and costs due to the City’s bankruptcy status. On September 28, 2017, under

advisement of this court’s ruling, the magistrate judge recalculated Appellants’ attorneys’ fees and

costs and issued a new Report and Recommendation. The magistrate judge recommended, inter

alia, that the district court award Appellants $905,718.65, subject to the orders of the bankruptcy

court in the City’s bankruptcy case, and deny the fee enhancement request.

           The magistrate judge recommended denying the fee enhancement request because

Appellants failed to prove how the City’s bankruptcy was a “rare and exceptional circumstance”

justifying such a substantial enhancement under Perdue, 559 U.S. at 554. Instead, the magistrate

judge found Appellants’ request was an attempt to have “this Court modify a final order of the

bankruptcy court,”1 and although Appellants’ claims would be subjected to the reduction in the

confirmation plan, that was simply “the nature of bankruptcy.” Appellants timely objected to the

Report and Recommendation, solely on the denial of the fee enhancement request.

           On January 25, 2018, the district court overruled the Appellants’ objection and adopted, in

relevant part, the magistrate judge’s Report and Recommendation, awarding Appellants the

$905,718.65 fee award and denying the fee enhancement.2 See H.D.V.-Greektown, L.L.C. v. City

of Detroit, No. 06-11282, 2018 WL 549529, at *4 (E.D. Mich. Jan. 25, 2018). This timely appeal

followed.




1
    The magistrate judge also noted that it did not appear that Appellants intervened in the bankruptcy proceedings.
2
  The district court adopted the magistrate judge’s recommendation to accept: Appellants’ claimed hourly rates as
reasonable, Appellants’ “fee for fees” award request as reasonable, a reduction of certain fees by 80%, and a 10%
reduction of remaining fees. Although the district court adopted the conclusion that the remaining fees should be
reduced by 10%, it declined to adopt the magistrate judge’s reasonableness analysis, which led to the reduction.

                                                          -4-
Case No. 18-1203, H.D.V.-Greektown, L.L.C. v. City of Detroit


                                         II. DISCUSSION

       A. Law-Of-The-Case Doctrine

       As an initial matter, it is necessary that we determine whether our review of the Appellants’

fee enhancement request is barred by the law-of-the-case doctrine.

       The City argues that in the preceding appeal, this court’s opinion affirming the denial of

Appellants’ 10% fee enhancement request in their first motion for attorneys’ fees constitutes the

law of the case and precludes our review. “Under the law of the case doctrine, findings made at

one stage in the litigation should not be reconsidered at subsequent stages of that same litigation.”

Dixie Fuel Co., LLC v. Dir., Office of Workers’ Comp. Programs, 820 F.3d 833, 843 (6th Cir.

2016). However, “this doctrine is intended to enforce a district court’s adherence to an appellate

court’s judgment, and so is applied only loosely when we reconsider our own decisions.” Miller

v. Maddox, 866 F.3d 386, 390 (6th Cir. 2017), cert. denied, 138 S. Ct. 2622 (2018); see also

McKenzie v. BellSouth Telecomms., Inc., 219 F.3d 508, 513 n.3 (6th Cir. 2000) (explaining the

law-of-the-case doctrine is directed to a court’s common sense and is not an inexorable command)

(citations and internal quotation marks omitted). Given this flexibility, “we may consider issues

not expressly or impliedly decided by the previous opinion.” Miller, 866 F.3d at 390.

       Although the fee enhancement issue was brought before this court, our decision was limited

in scope and did not address the arguments raised in Appellants’ second supplemental motion for

attorneys’ fees and costs. Specifically, the decision did not address the impact of the City’s

bankruptcy, which served as the basis for the second fee enhancement request and this appeal.

Therefore, in consideration of the flexibility surrounding the application of the law-of-the-case

doctrine in this circuit, this issue is not barred from our review.




                                                 -5-
Case No. 18-1203, H.D.V.-Greektown, L.L.C. v. City of Detroit


       B. Fee Enhancement

       Appellants argue the district court abused its discretion in denying their request for a fee

enhancement. We disagree.

       “We review a district court’s award of attorney fees under 42 U.S.C. § 1988 for an abuse

of discretion.” Binta B. ex rel. S.A. v. Gordon, 710 F.3d 608, 618 (6th Cir. 2013) (citing Reed v.

Rhodes, 179 F.3d 453, 469 n.2 (6th Cir. 1999)). An abuse of discretion occurs when the district

court “relies upon clearly erroneous factual findings, applies the law improperly, or uses an

erroneous legal standard.” Id. (quoting Wikol ex rel. Wikol v. Birmingham Pub. Sch. Bd. of

Educ., 360 F.3d 604, 611 (6th Cir. 2004)).

       Under § 1988, a reasonable attorney fee is determined by calculating the “‘lodestar,’ which

is the proven number of hours reasonably expended on a case by an attorney, multiplied by his

court-ascertained reasonable hourly rate.” Adcock–Ladd v. Sec’y of Treasury, 227 F.3d 343, 349

(6th Cir. 2000) (citing Hensley v. Eckerhart, 461 U.S. 424, 437 (1983)). After the lodestar is

determined, the district court may enhance the fee. Lavin v. Husted, 764 F.3d 646, 650 (6th Cir.

2014). These adjustments may occur when the lodestar “does not adequately take into account a

factor that may be properly considered in determining a reasonable fee.” Perdue, 559 U.S. at 554.

       When considering whether to adjust the lodestar, the Sixth Circuit has adopted the twelve

factors announced in Johnson v. Georgia Highway Express, Inc, 488 F.2d 714, 717–19 (5th Cir.

1974). Reed, 179 F.3d at 471 n.3. These factors include:

       (1) the time and labor required by a given case; (2) the novelty and difficulty of the
       questions presented; (3) the skill needed to perform the legal service properly;
       (4) the preclusion of employment by the attorney due to acceptance of the case;
       (5) the customary fee; (6) whether the fee is fixed or contingent; (7) time limitations
       imposed by the client or the circumstances; (8) the amount involved and the results
       obtained; (9) the experience, reputation, and ability of the attorneys; (10) the




                                                -6-
Case No. 18-1203, H.D.V.-Greektown, L.L.C. v. City of Detroit


       “undesirability” of the case; (11) the nature and length of the professional
       relationship with the client; and (12) awards in similar cases.

Id. (citing Johnson, 488 F.2d at 717–19).

       Although the lodestar may be adjusted, the Supreme Court has consistently held that such

adjustments should be made only under rare and exceptional circumstances. Perdue, 559 U.S. at

552; see Pennsylvania v. Delaware Valley Citizens’ Council for Clean Air, 478 U.S. 546, 565

(1986) (“Although upward adjustments of the lodestar figure are still permissible, . . . such

modifications are proper only in ‘rare’ and ‘exceptional’ cases . . . .”); Hensley, 461 U.S. at 435

(“[I]ndeed in some cases of exceptional success an enhanced award may be justified.”). The fee

applicant seeking an enhancement bears the burden of proving “that such an adjustment is

necessary to the determination of a reasonable fee.” Blum v. Stenson, 465 U.S. 886, 898 (1984).

       Appellants allege that the district court abused its discretion in two ways. First, they argue

that their request should have been granted because the City’s bankruptcy constitutes an

“exceptional” circumstance pursuant to Perdue.         Second, they claim that an enhancement

following the City’s bankruptcy is necessary to achieve the purposes of § 1988. Neither argument

persuades us that the district court abused its discretion in denying a 1000% fee enhancement

request.

       In Perdue, the Court enumerated three “rare and exceptional” circumstances that could

warrant a fee enhancement: 1) when the lodestar “does not adequately measure the attorney’s true

market value, as demonstrated in part during litigation[,]” 2) when “the attorney’s performance

includes an extraordinary outlay of expenses and the litigation is exceptionally protracted[,]” or 3)

when there are “extraordinary circumstances in which an attorney’s performance involves

exceptional delay in the payment of fees.” 559 U.S. at 555–56. In all circumstances, the party

requesting the enhancement must produce “specific evidence that the lodestar fee would not have

                                                -7-
Case No. 18-1203, H.D.V.-Greektown, L.L.C. v. City of Detroit


been ‘adequate to attract competent counsel.’” Perdue, 559 U.S. at 554 (quoting Blum, 465 U.S.

at 897). At oral argument, Appellants clarified that their request falls under the third circumstance:

exceptional delay in payment of fees.

       While we are sympathetic to the delay and diminution of Appellants’ attorneys’ fees as a

result of the municipal bankruptcy, we ultimately find that Appellants have not demonstrated that

the district court’s decision is inconsistent with Perdue. Appellants had the opportunity to

challenge the confirmation plan directly with the bankruptcy court, but they decided instead to

raise their grievance with the district court in the underlying case after the confirmation plan was

finalized. What they ask for is an improper end-run around the bankruptcy court’s final order.

See, e.g., Pratt v. Ventas, Inc., 365 F.3d 514, 519–20 (6th Cir. 2004) (recognizing that parties

cannot “attempt to circumvent the . . . bankruptcy court’s Confirmation Order” by filing a separate

action in the district court). And what happens to the remaining unsecured, pre-petition claims

subject to the confirmation plan if Appellants’ claims are enhanced by a factor of ten? There are

sure to be countless contractors, civil rights attorneys, and others who have meritorious claims

subject to the confirmation plan, but their claims would only be further diminished by a substantial

increase in the amount of Appellants’ claims. Cf. Nathanson v. N. L. R. B., 344 U.S. 25, 29 (1952)

(“The theme of the Bankruptcy Act is ‘equality of distribution’ . . . and if one claimant is to be

preferred over others, the purpose should be clear from the statute.” (citation omitted)). Appellants

should have raised their objections with the bankruptcy court in the first instance as that court is

best positioned to justly administer the distribution of the City’s assets. Perdue does not say

otherwise. See Lavin, 764 F.3d at 650 (holding that the district court abused its discretion relying

on several impermissible considerations in a fee determination).




                                                -8-
Case No. 18-1203, H.D.V.-Greektown, L.L.C. v. City of Detroit


       Appellants’ second argument also fails. “Section 1988 was enacted to insure that private

citizens have a meaningful opportunity to vindicate their rights protected by the Civil Rights Acts.”

Delaware Valley Citizens’ Council for Clean Air, 478 U.S. at 559 (citing Hensley, 461 U.S. at

429). Appellants contend that failing to award a fee enhancement would result in “no capable

attorney . . . undertak[ing] the representation of a meritorious civil rights claim involving a

financially distressed municipality[,]” but they fail to substantiate this claim with “specific

evidence.” Perdue, 559 U.S. at 554. There are no surveys, affidavits, or statistics to buttress

Appellants’ vague forecast.

       As this court has previously stated, “we review the lower court’s decision for an abuse of

discretion—to find reversible error in its determination that this case was not ‘exceptional’ would

require a compelling factual situation not present here.” Gonter v. Hunt Valve Co., 510 F.3d 610,

622 (6th Cir. 2007) (emphasis in original). The Appellants have not demonstrated that the

circumstances in this case were rare and exceptional. The district court therefore did not abuse its

discretion in denying Appellants’ fee enhancement request.

                                       III. CONCLUSION

       For the reasons set forth above, the district court’s denial of the fee enhancement request

is AFFIRMED.




                                                -9-